Citation Nr: 0821137	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-29 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:  National Veterans Organization of 
America, Inc.



ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1967 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The veteran was scheduled to appear for a hearing before the 
Board in June 2008 but failed to appear for that hearing.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating allowed 
under Diagnostic Code 6260.

2.  A January 2005 VA examination demonstrated level II 
acuity in both ears.   

3.  A November 2006 VA examination demonstrated level II 
acuity in the right ear and level IV acuity in the left.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.86, 4.87, Diagnostic Code 6260 (2007).

2.  The criteria for entitlement to a compensable evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.7, 4.85, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2007). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Court recently held, that in increased compensation 
claims, section § 5103(a) requires the Secretary to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The Court also held that, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The Court held that a claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life.  
This notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g. competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43.  

A.  Duty to Notify

In a December 2004 letter, the RO notified the veteran of the 
evidence required to reopen his claim for service connection 
for tinnitus and to establish entitlement to an increased 
rating for service-connected hearing loss.  This letter 
explained VA's duty to assist the veteran with the 
development of his claims and informed the veteran what 
evidence VA would be responsible for obtaining and what 
evidence VA would assist the veteran in obtaining.  This 
letter also advised the veteran to submit any relevant 
medical records in his possession.  This notice complied with 
the timing requirements set forth in Pelegrini, as it was 
provided prior to the unfavorable rating decision on appeal.

In this case, the veteran was not provided with a notice 
letter that satisfied the requirements outlined in Vazquez-
Flores.   While the December 2004 VCAA notice letter did 
inform the veteran that an increased rating required evidence 
of an increase in severity, it did not include notice of the 
specific measurements required to establish entitlement to a 
compensable rating.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake at 48 ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake at 46. 
 
The Board finds that the notice error did not affect the 
essential fairness of the adjudication.  The veteran received 
post-adjudicatory notice of the rating criteria pertaining to 
his disability in the July 2005 Statement of the Case (SOC), 
which included the rating criteria of the pertinent 
regulation, 38 C.F.R. § 4.86, and advised the veteran how 
numeric designations of hearing impairment are determined.  
The veteran was advised how these criteria applied to the 
hearing impairment thresholds that were demonstrated on VA 
examination. 

Although the veteran was not provided with notice regarding 
the disability ratings and effective dates of awards as 
required by Dingess/Hartmann, the error was harmless.  As the 
appeal is being denied, the matters of a disability rating 
and effective date of award are moot.

The provisions of the Veterans Claims Assistance Act have no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  Thus, VA was not required to provide the veteran 
with VCAA notice regarding his claim for an increased rating 
for tinnitus.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The record in 
this case includes service medical records and post-service 
VA medical records.  The veteran has been afforded VA 
examinations.  The veteran has not identified any pertinent 
evidence that remains outstanding.

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  




II.  Analysis of Claims

A.  Increased evaluation for tinnitus

In March 2005, the veteran requested an increased rating for 
service-connected tinnitus.  The RO denied the veteran's 
claim because there is no provision for separate 10 percent 
ratings for tinnitus of each ear under 38 C.F.R. § 4.87, DC 
6260.  The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision. In 
Smith v. Nicholson, 451 F.3d. 1344 (2006), the Federal 
Circuit concluded that the CAVC erred in not deferring to the 
VA's interpretation of its own regulations, 38 C.F.R. § 
4.25(b) and Diagnostic Code 6260, which limits a veteran to a 
single disability rating for tinnitus, regardless of whether 
the tinnitus is unilateral or bilateral.  Subsequently, the 
stay of adjudication of tinnitus rating cases was lifted.

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus. 38 
C.F.R. § 4.87, Diagnostic Code 6260. As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied. 
Sabonis v. Brown, 6 Vet. App. 426 (1994). 

B.  Increased rating for bilateral hearing loss

The veteran seeks a compensable rating for bilateral hearing 
loss, currently evaluated as zero-percent disabling.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).

The degree of impairment resulting from a disability is a 
factual determination in which the Board must focus on the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  Where an award of service 
connection for a disability has been granted and the 
assignment of an initial evaluation for that disability is 
disputed, separate evaluations may be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged." Fenderson v. West, 12 Vet. 
App. 119, 125-126 (1999).  In both claims for an increased 
rating on an original claim and an increased rating for an 
established disability, only the specific criteria of the 
Diagnostic Code are to be considered. Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection for bilateral hearing loss was granted in 
a June 2003 rating decision, and a non-compensable rating was 
assigned.  In October 2004, the veteran submitted a claim for 
an increased rating for bilateral hearing loss.  He asserted 
that his hearing loss disability had worsened.

The numeric designation is determined by comparing the 
average puretone threshold score at the frequencies of 1000, 
2000, 3000 and 4000 Hertz to the speech discrimination score 
for each ear.  See 38 C.F.R. § 4.85 (h), Table VI.  The 
numeric designations for both ears are then combined to 
determine the total percentage of hearing impairment, 
according to 38 C.F.R. § 4.85 (h), Table VII.
In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(a) (2007). 

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results is the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately. 38 C.F.R. § 4.86(b) (2007).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (2007).

After considering the evidence, including VA and private 
medical records, and VA examination reports, the Board finds 
that an increased rating is not warranted for the veteran's 
bilateral hearing loss disability.  

A March 2004 letter from a private physician, Dr. A.A., M.D., 
reflects a diagnosis of mild to moderate sensorineural 
hearing loss.  Dr. A.A. indicated that hearing aids were 
recommended for the veteran.  

The veteran had a VA audiological evaluation in January 2005.  
Pure tone thresholds obtained, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
45
60
60
LEFT
15
25
40
70
70


Average puretone thresholds were 48 in the right ear and 51 
in the left.  Speech recognition scores were 84 percent in 
the right ear and 80 percent in the left.  Applying these 
values to Table VI,  the numerical designations obtained are 
II for the right ear and II for the left ear.  Table VII 
assigns a non-compensable rating is when there is a numerical 
designation of II for each ear.

VA outpatient audiology treatment notes dated in February 
2006 reflect that the veteran's chief complaint was 
difficulty hearing and understanding speech.  A VA 
audiologist assessed mild to severe sensorineural hearing 
loss in both ears.  These outpatient records reflect that 
audiometric thresholds were obtained.  However, these records 
do not contain speech discrimination scores and thus may not 
be considered for rating purposes.  38 C.F.R. § 4.85(a).  

A November 2006 VA examination obtained the following pure 
tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
55
60
65
LEFT
15
35
45
70
75

Average puretone thresholds were 54 in the right ear and 56 
in the left.  Speech recognition scores were 86 percent in 
the right ear and 90 percent in the left.  Applying these 
values to Table VI,  the numerical designations obtained are 
II for the right ear and II for the left ear.  As noted 
previously, Table VII provides that a non-compensable rating 
is warranted when there is a numerical designation of II for 
each ear.

Because the examination report shows that the veteran had a 
puretone threshold greater than 30 decibels at 1000 Hertz and 
70 decibels at 2000 Hertz for the left ear, the Board must 
also consider the provisions of § 4.86(b).  The Roman numeral 
designation for hearing loss is to be determined from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  According to Table VIa,  the puretone threshold 
average of 56 in the left ear results in a numeric 
designation of IV.  According to Table VII, a non-compensable 
evaluation is obtained for numeric designations of IV for the 
left ear and II for the right ear.  Therefore, a compensable 
rating is not available under the provisions of § 4.86.    

The Board has also considered the veteran's statements.  The 
veteran has indicated that his hearing loss disability causes 
him to miss out on social activities and that he has 
difficulty understanding what people are saying to him.  The 
Board acknowledges the veteran's statements regarding the 
impact of his hearing loss on his activities.  However, the 
assignment of a disability rating for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  In this case, the numeric designations 
obtained from the VA audiometric evaluations do not satisfy 
the criteria for a compensable evaluation.  

The Board finds that the criteria for a compensable 
evaluation for bilateral hearing loss have not been met.  In 
reaching this determination, the Board considered the history 
of the disability as well as the current clinical 
manifestations of this disability and the effect this 
disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The rating schedule is 
designed to accommodate changes in condition.  Therefore, the 
veteran may be awarded a higher evaluation in the future 
should his hearing loss disability picture change.  See 38 
C.F.R. § 4.1.  At present, however, the criteria for a higher 
evaluation have not been met.  The Board has also considered 
the applicability of the benefit of the doubt doctrine.  
However, as there is not an approximate balance of positive 
and negative evidence in this case, reasonable doubt could 
not be resolved in the veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim, the claim 
must be denied.




ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

An increased evaluation for bilateral hearing loss is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


